Citation Nr: 1205701	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  01-10 00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for degenerative changes at L5-S1, with anterolisthesis and disc bulge, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 Travel Board hearing.  A copy of that hearing transcript has been associated with the claims file.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to an increased disability evaluation.  As such, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

The Veteran claims entitlement to an increased disability rating for degenerative changes at L5-S1, with anterolisthesis and disc bulge.  Additional action is necessary before the Board decides this claim.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for his service-connected degenerative changes at L5-S1, the Board observes that the Veteran testified in September 2011 that he received treatment related to his service-connected low back pain at the VA Medical Centers (VAMCs) in Lakeland and Tampa, Florida.  The Board acknowledges that the RO has some medical records from these VAMCs, dated from March 2007 through September 2008 and from December 2008 through October 2009, but points out that treatment records related to his low back pain, since November 2009, as reported by the Veteran, have not been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that his service-connected degenerative changes at L5-S1, with anterolisthesis and disc bulge, is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded a VA examination in September 2008, and that a copy of the examination report is associated with his claims file.  Nevertheless, the Veteran indicates that his degenerative changes at L5-S1, with anterolisthesis and disc bulge has continued to worsen since his most recent examination, and the Veteran testified that he would be willing to report if scheduled for another examination.  The Veteran also testified that he experiences incapacitating episodes and numbness in the legs.  More recent objective characterizations of this condition and its associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Lakeland and Tampa, Florida VA Medical Centers, for the period from October 2009 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative changes at L5-S1, with anterolisthesis and disc bulge.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected degenerative changes at L5-S1, with anterolisthesis and disc bulge.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


